Citation Nr: 1535156	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran now lives in New Jersey; the Newark RO has assumed jurisdiction over his claim.

This claim was previously before the Board in both December 2011 and July 2014.  In its previous decisions, the Board also considered the issue of entitlement to service connection for a left foot disability; the Board granted this claim in its July 2014 decision, so it is no longer in appellate status.  


FINDING OF FACT

The Veteran's left knee disability is causally related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At a March 2012 VA examination, the Veteran was diagnosed as suffering from a left knee strain.  The current disability criterion is met.  

A review of the service treatment records that have been obtained does not show in-service complaints of or treatment for a left knee disability during the Veteran's active service.  That said, it is not clear that the Veteran's complete records have been obtained.  Records dated from 2003 onward are sparse, and the RO made a formal finding of unavailability of further treatment records in June 2012.  

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran himself contends that he suffered from left knee disabilities during his active service.  In his April 2008 notice of disagreement, the Veteran stated that he suffered persistent knee problems throughout his military career.  He specifically mentioned his knee locking during military training.  

In his October 2008 substantive appeal, the Veteran stated that he was seen during his active service for his left knee pain.  He stated that he was advised that he would need surgery on his left knee.  He stated that, since service, his chronic left knee problems have continued unabated.   

At his March 2012 VA examination, the Veteran stated that he had no specific injury to his left knee during his active service, but he complained of suffering from knee pain resulting from constant physical training.  He stated that he treated his knee pain with over-the-counter medication.  

The Veteran has been consistent in describing the onset and symptoms of his left knee disability; the Board finds his account credible.  In light of the heightened duties mandated by the lack of his complete service treatment records, the Board also finds that his statements alone satisfy the in-service incurrence criterion.  

The final question is whether the Veteran's current left knee disability is related to his active service.  Two VA opinions have concluded that it is not.  Both of these examiners, however, relied on the lack of corroborating service treatment records to form their opinions.  The credibility of the Veteran's account is not diminished solely because of a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1336 (Fed. Cir. 2006).  Also, as noted above, the Veteran's complete service treatment records are not of record.  As both examiners appear to have dismissed the Veteran's contentions of in-service left knee complaints based solely on a lack of corroborating service treatment records, the Board finds that both opinions are inadequate for adjudication purposes.

Rather than remanding for a new examination, the Board concludes that the evidence here is sufficient to determine that the Veteran's current disability is related to his active service.  The Veteran sought service connection for his left knee disability in January 2008, less than three years after his separation from active service.  He has described suffering from a left knee disability continuously since that time.  


The Veteran is already service-connected for a right knee disability, and the rationale provided by the examiner from an August 2008 VA examination relied on the existence of his in-service complaints in determining that his right knee disability is related to his active service.  Given the heightened duties required here, the Board grants the Veteran the full benefit of the doubt and concludes that a similar rationale supports granting service connection for his left knee disability.  Accordingly, service connection for a left knee disability is warranted.  



ORDER

Service connection for a left knee disability is granted.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


